DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0257608 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 December 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 04 December 2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NEGATIVE ELECTRODE INCLUDING BINDER WITH NARROW PARTICLE SIZE DISTRIBUTION AND MANUFACTURING METHOD THEREOF INCLUDING CONTROLLING ZETA POTENTIAL OF BINDER AND NEGATIVE ELECTRODE ACTIVE MATERIAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0030921 A1, hereinafter Kim).
Regarding claim 4, Kim discloses a negative electrode of a lithium-ion secondary battery, the negative electrode comprising:
a negative electrode active material (see SiO/C anode active material, [0070]); and
a binder (see water-based binder particles, [0070]),
wherein an average diameter of the binder is 0.2 μm or more and 0.5 μm or less (FIG. 1A, [0068]); and
a peak half-width in a particle size distribution curve of the binder is 0.40 μm or more and 0.65 μm or less (FIG. 1A, [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. (US 2015/0187516 A1, hereinafter Miyauchi) in view of Kamo et al. (US 2015/0303468 A1, hereinafter Kamo).
Regarding claims 1 and 2, Miyauchi discloses a manufacturing method of a negative electrode of a lithium-ion secondary battery, the manufacturing method comprising:
preparing a negative electrode paste containing a negative electrode active material and a binder (see slurry, [0187]); and
producing the negative electrode using the negative electrode paste (see negative electrode, [0189]),
wherein a zeta potential of the binder is in a range from -62 mV to -25 mV (TABLE 1, [0047]).
Miyauchi does not explicitly disclose:
wherein a zeta potential of the negative electrode active material is in a range from -3.1 mV to -5.5 mV; and
wherein a ratio of a zeta potential of the binder to a zeta potential of the negative electrode active material is 3.5 or more and 9.0 or less.
Kamo discloses a negative electrode active material having a zeta potential of the negative electrode active material is in a range from -0.1 mV to -200 mV (see zeta potential, [0033]) to prevent uneven distribution of active material in the interior and improve the battery performances more reliably (see zeta potential, [0036]). Miyauchi and Kamo are analogous art because they are directed to negative electrodes for lithium-ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the negative electrode active material of Miyauchi with the zeta potential of Kamo in order to prevent uneven distribution of active material in the interior and improve the battery performances more reliably.
Although Kamo does not explicitly disclose a range of -3.1 mV to -5.5 mV, Kamo does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Miyauchi discloses a binder having a zeta potential in a range from -62 mV to -25 mV (TABLE 1, [0047]); and Kamo discloses a negative electrode active material having a zeta potential of the negative electrode active material is in a range from -0.1 mV to -200 mV (see zeta potential, [0033]). The combination of Miyauchi and Kamo suggests a ratio of a zeta potential of the binder to a zeta potential of the negative electrode active material is 0.125 or more and 620 or less.
Although the combination of Miyauchi and Kamo does not explicitly disclose a range 3.5 to 9.0, the combination of Miyauchi and Kamo does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi (US 2015/0187516 A1) in view of Kamo (US 2015/0303468 A1) as applied to claim(s) 1 above, and further in view of Lahlouh et al. (US 2014/0346618 A1).
Regarding claim 3, modified Miyauchi discloses all claim limitations set forth above, but does not explicitly disclose a manufacturing method:
wherein the negative electrode paste further contains ceramic particles having a zeta potential of -25 mV or less in a pH range of 8 to 9.
Lahlouh discloses a negative electrode paste containing ceramic particles having a zeta potential of -25 mV or less in a pH range of 8 to 9 (see silicon dioxide, [0027]) improve performance of lithium-ion secondary battery (see lithium ion cells, [0025]). Miyauchi and Lahlouh are analogous art because they are directed to lithium-ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the negative electrode paste of modified Miyauchi with the ceramic particles of Lahlouh in order to improve performance of lithium-ion secondary battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725